Citation Nr: 0218396	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  

(The issue of service connection for a claimed 
gastrointestinal disorder will be the subject of a later 
decision.)  




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision 
by the RO.  

The Board notes that the veteran requested a hearing 
before a Member of the Board sitting at the RO in his 
September 1996 VA Form 9, but failed to report for a 
scheduled hearing.  

Furthermore, the Board remanded the case to the RO in 
January 1999 for further development of the record.  

Finally, the Board is undertaking additional development 
on the issue of service connection for a gastrointestinal 
disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When development is completed, the Board will provide 
notice of it as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  

After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The veteran currently is shown as likely as not to 
suffer from ankylosing spondylitis and generalized 
arthritis of the spine that had their clinical onset 
during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by ankylosing spondylitis and 
generalized spinal arthritis is due to disease or injury 
that was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records show that, upon 
separation from service, he was diagnosed as having left 
lumbar scoliosis.  Otherwise, the veteran's service 
medical records are negative for subjective complaints or 
objective findings of a back disorder.  

In a November 1955 treatment note, Dr. Paul W. Hugenberg 
stated that the veteran was in an automobile accident.  X-
ray studies revealed a spina bifida of the first sacral 
segment.  Dr. Hugenberg diagnosed the veteran as having a 
slight congenital anomaly of the first sacral segment, but 
stated that it was not causing any of the veteran's 
current symptoms.  He further commented that the 
examination was normal and that the history of hip and 
right low back pain were due to some type of strain 
following the accident.  

In September 1960, Dr. Hugenberg treated the veteran 
again.  He stated that the veteran had complaints of back 
pain dating back to his military service.  An examination 
was unremarkable except for a slight lordosis, and x-ray 
studies taken in August revealed a slight lumbar 
scoliosis, but no evidence of an old injury.  

The treatment records from Dr. Howard, dated March 1971, 
show that the veteran was treated for complaints of back 
pain.  In addition to noting the veteran's history of a 
military back injury, Dr. Howard diagnosed the veteran as 
having an infection of the left sacroiliac joint and 
chronic sacroiliac joint arthritis.

The treatment records, dated in October and November 1971, 
from Dr. Kneller, show that the veteran had complaints of 
sudden severe pain across the lower portion of the back 
that radiated down the legs.  

In a July 1983 letter, Dr. Kenneth Christian reported that 
the veteran had a history of ankylosing spondylitis since 
1944.  Furthermore, he stated that the veteran had 
suffered from increasing back pain with decreased range of 
motion of his spine.  Dr. Christian concluded that this 
illness could often progress to a total fusion of the 
spine and cause significant disability.  

In an August 1983 statement, the veteran claimed that he 
was injured in April 1944 while on duty and was encouraged 
to go to the hospital at that time.  The veteran felt that 
his back would get better and did not seek treatment.  

On a Certificate of Attending Physician, dated in 
September 1983, Dr. Longley stated that he had treated the 
veteran for sacroiliac dysfunction from January to March 
1971.  Specifically, he reported that the veteran suffered 
from left low back pain that radiated down the posterior 
thigh to the knee and muscle spasms of the lower spine.  
Dr. Longley further stated that the veteran exhibited a 
"side bent and semi-flexed attitude" and straight leg 
raising to 30 degrees on the left side.  

The treatment records from Dr. Glen Crawford, dated March 
1992 to September 1995, show the veteran was evaluated for 
spondylitis.  The veteran had complaints of pain and 
stiffness.  X-ray studies revealed a completely fused 
lumbar spine.  

Dr. Crawford commented that the veteran definitely had 
ankylosing spondylitis and that he was lucky that the 
spine had fused in a fairly good position.  Specifically, 
in May 1994, the veteran reported that his pain was severe 
in the upper lumbar and lower thoracic area and that he 
unable to get out of bed and walk.  Likewise, in August 
1994, Dr. Crawford stated that a MRI revealed a fracture 
through the ankylosing spondylitis at the T8-9 level.  

In an April 1992 letter, Dr. Crawford stated that he had 
treated the veteran for ankylosing spondylitis, which was 
a disability that caused arthritis and fusion of the 
spine.  Dr. Crawford further reported that the veteran's 
symptoms "apparently" began in the military when he 
suffered from at least one back injury.  

In a May 1992 letter, the veteran's brother stated that, 
when the veteran returned from service, he suffered a back 
injury and took almost two years to recover and that he 
had required medical treatment off and on during his life.  

The medical records from Dr. Suzanne Abkowitz, Anna Jaques 
Hospital, dated in May 1994, show that the veteran was 
admitted for symptoms characteristic of sepsis.  In a May 
18, 1994, x-ray report the presence of a partial 
compression fracture of one of the lower thoracic 
vertebral bodies was reported that was not seen during the 
August 1993 study.  Syndesmophytes were noted in the lower 
thoracic region secondary to ankylosis spondylitis.  X-ray 
studies of the lumbar spine revealed bridging 
syndesmophytes, fused sacroiliac joints representing 
ankylospondylitis, and sclerosis of the facet joints, 
which may have fused as well.  

Additionally, on May 19, 1994, the veteran underwent a 
magnetic resonance (MRI) imaging scan for a history of a 
lower thoracic spine compression fracture with 
questionable cord compression.  The examiner diagnosed 
ankylosing spondylitis with a mild old T8 compression 
fracture, non-specific cord atrophy from the T6 to T11 
levels due to ankylosing spondylitis, and degenerative 
arthritic and discogenic disease of the T11-12, T12-L1, 
L1-2 levels.  

A bone scan was also performed on May 20, 1994, which 
revealed moderate spinal kyphoscoliosis and increased 
activity throughout the mid-thoracic vertebral body 
corresponding with the compression fracture noted on other 
studies.

Likewise, in a May 20, 1994, Consultation Report, the 
veteran had complaints of back pain and paresthesias 
associated with sitting.  An examination revealed no 
objective paresthesias in the legs or obvious neurological 
deficits.  The examiner diagnosed the veteran as having 
intermittent paresthesias in both lower extremities 
associated with the sitting position.  The examiner 
concluded that this did not correlate with the spinal 
stenosis, but more resembled an avascular compression 
phenomenon.  

Furthermore, in a May 27, 1994, Consultation Report, the 
veteran's history of ankylosing spondylitis with 
spontaneous diffuse spine and low back pain was noted.  
After a neurological examination, the examiner stated that 
the veteran had signs compatible with peripheral 
polyneuropathy.  

In February 1996, the veteran underwent a VA examination.  
The veteran's chief complaint was related to arthritis and 
ankylosing spondylitis.  The veteran stated that the 
arthritis began in 1944 prior to military separation when 
he injured his back. The examination revealed 
kyphoscoliosis and cervical and thoracic spine fusion, and 
neurological examination was somewhat limited secondary to 
the kyphoscoliosis and arthritis.  The examiner diagnosed 
the veteran as having ankylosing spondylitis and 
generalized arthritis.  

In an August 1996 letter, Dr. Crawford stated that he had 
been treating the veteran for ankylosing spondylitis since 
March 1992 for back problems that, according to the 
veteran, began while he was in the military.  Dr. Crawford 
opined that, while an injury would not cause ankylosing 
spondylitis, it certainly "could be" the initiating factor 
for having the symptoms.  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  
Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the August 1996 Statement of 
the Case and July 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and 
his representative have been advised of the law and 
regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Moreover, the veteran underwent a VA examination 
in conjunction with this appeal.  
 
Hence, in light of the favorable action taken hereinbelow, 
adjudication of this appeal without another remand to the 
RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

The veteran contends that service connection is warranted 
for a back disorder that developed after he fell in 
service.  

Pursuant to regulation, service connection may be granted 
for disability resulting from disease or injury incurred 
in or aggravated by wartime service.  38 U.S.C.A. § 1110 
(West 1991).  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

In granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

After careful review of the evidence, the Board concludes 
that the veteran is shown to suffer from current back 
disability that as likely as not had its clinical onset as 
the result of his period of military service.  

Although there are no findings of a back injury in 
service, the veteran has repeatedly stated that he has 
experienced problems since suffering a back injury in 
service.  Furthermore, the medical evidence shows that the 
veteran has been treated on numerous occasions since 
service for a back disability, primarily ankylosing 
spondylitis and related generalized arthritis of the 
spine.  

Moreover, even though it was opined that an injury did not 
cause the ankylosing spondylitis, as expressed by Dr. 
Crawford, the doctor added that it certainly "could be" 
the initiating factor for having related symptoms.  

Therefore, since there is an approximate balance of 
negative and positive evidence in this case, the Board 
must extend the benefit of the doubt to the veteran.  
Accordingly, service connection for the currently 
demonstrated disability manifested by ankylosing 
spondylitis and generalized spinal arthritis is warranted.  



ORDER

Service connection for ankylosing spondylitis and 
generalized spinal arthritis is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

